tax_exempt_and_government_entities_division number release date date date u l department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years eo dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within file the returns in days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information please ‘read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about this letter please contact the person whose name and if you agree with our deletions you do not need to take any further if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date u i l contact person identification_number contact number fax number employer_identification_number egen a - o h n i a i i i d - t i o o o o e o i e o o h l d u o w n s i i b w_i u o o t dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under this section the basis for our conclusion is set forth below facts you m are a not-for-profit corporation organized under the laws of state on date you filed a form_1024 seeking exempt status under sec_501 of the code according to your articles of incorporation your purposes are to unite those engaged in the recognized branches of the real_estate business in r for the purpose of exerting a beneficial influence upon the real_estate business and related interests to promote and maintain high standards of conduct in the real_estate business as expressed in the code of ethics of the v to provide a unified medium for real_estate owners and those engaged in the real_estate business whereby their interests may be safeguarded and advanced to further the interest of home and other real_property ownership to unite those engaged in the real_estate business in r with b and v thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein to designate for the benefit of the public those individuals within its jurisdiction authorized to use the term a as prescribed and controlled by v in furtherance of the foregoing purposes of the corporation to buy lease or otherwise acquire real_estate lands or buildings and various items of personal_property and to operate sell exchange or dispose_of same either for its own use or for the purpose of obtaining income from any accumulated funds to make contracts and incur liabilities to borrow money to issue notes bonds or other obligations and to secure any such obligation by mortgage pledge or other form of security and to do and perform all acts which may be deemed necessary or expedient for the successful prosecution of the objects and purposes for which the organization is created and to do each act and thing allowed by the law for the furtherance of the purposes set forth herein in your narrative response you state that your mission is to provide members clients and the public with ethical conduct professional service and the opportunity for growth while promoting successful business practices through educational enrichment and involvement in community concerns you provide educational classes for your members as well as provide a scholarship to high school seniors your members pay an additional fee of x1 in you also provide members with a multiple listing service mls so they may have the greatest opportunity to serve their clients in finding a home the public also has access to your mls which allows them to look at homes for sale your website k features your mls search on its front page while the general_public may access some features of the mls they do not have access to all of the features of the mls order to access the mls site and are provided with mls features that are not available to the general_public according to the mls rules and regulation booklet you submitted the mls program is a means by which authorized participants make blanket unilateral offers of cooperation and compensation to other participants accumulated and disseminated to enable authorized participants to prepare appraisals and other valuations of real_property only your members who hold a current valid real_estate broker’s license and are capable of offering and accepting cooperation and compensation to and from other participants or are licensed or certified by an appropriate state regulatory agency to engage in the appraisal of real_property are eligible for membership in the mls participants of the mls cannot make available the following information to non-mls participants ie members of the general_public expired withdrawn pending or sold listings the compensation offered to other mls participants the type of listing agreement the seller s ’ and occupants s ’ name s phone number s and email address es and instructions or remarks intended for cooperating brokers only such as those regarding showings or security of listed_property you also submitted your training workbook for the mls program you use this training book shows the various features of the mls that are available to your members that are not available to the members of the general_public and a means by which information is you have a committee on your board dedicated to your mls program article x2 of your bylaws focuses on your mls activities according to your statement of revenues and expenses for your year ending date you generated x3 income from your mls dues which is more than you generated from your membership dues your executive officer has specific duties associated with the mls such as downloading the daily listing update to the board computer scanning photos submitted by agents billing for the scanning service processing photos that have been scanned in by agents checking the accuracy of mls numbers and photo formats submitted by agents deleting photos as requested by agents assisting visiting appraisers with information on comparables distributing comparable information books as prepared by the mls service provider to subscribers work with the mls chair and committee and recommend changes to dues fees etc as circumstances may warrant in addition to your mls program you have board committees focused on legistation and f your legislation committee promotes the active_participation by members in all civic activities works on legislative matters and serves as a liaison with both the state and national committees your f committee supervises fundraising within the board in support of f and encourages member support of local state and federal candidates who promote your interests a portion of your membership fees are paid to v of that money v spends a portion on f which then engages in lobbying_activities on behalf of v law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual it is an organization of the same general class as a chamber of commerce sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated in 320_f2d_375 ct_cl an illinois not-for- profit corporation which operated a multiple listing system not directed to improvement of business conditions in the real_estate market and not merely as an incidental activity of the board_of licensed realty brokers and salesmen was not entitled to exemption from income_tax as a real_estate board not organized for profit in revrul_59_234 1959_2_cb_149 a real-estate board whose primary purpose or activity was the operation of a multiple listing system is considered to be rendering particular services for its members and is not exempt from federal_income_tax as an organization described in sec_501 of the code in revrul_72_211 1972_1_cb_150 an organization whose principal activity was the operation and maintenance of a plan room that was open for use by all individuals and businesses in the industry nonmembers as well as members is not rendering particular services to its members and therefore qualifies for exempt status under sec_501 of the code providing a plan room available to the entire building and construction industry without charge was found to improve the business conditions of that line_of_business because it makes information on construction projects freely available to the construction industry as a whole rationale the information submitted fails to establish that you are organized for purposes as specified in sec_501 of the code specifically you have not shown that you are operated for exempt purposes your primary activity is the operation of a mls program for your members your mls program generates the majority of your revenue your board members and executive officer dedicate significant time to this activity you provided rules and regulations and training books on your mls that show that this activity is a substantial portion of your overall activities portions of this service are available to members of the general_public however unlike the organization in revrul_72_211 supra which made all aspects of its plan room open to both members and non-members alike you do not provide equal access to members and non- members the majority of the features of the mls are provided only to your paying members and those members are prohibited from sharing mls information with non-members your members can post real_estate listings receive commissions and generate other_benefits from their participation in your mls program like the organizations in revrul_59_234 and evanston-north shore bd of realtors v u s both supra your mls system provides a particular service to your members by assisting in their individual business endeavors instead of primarily engaging in activities that further the common business interests of the real_estate industry you provide your members with particular services through your mls program conclusion based on the information provided in your form_1024 and supporting documentation we conclude that you are not operated for purposes described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w pe - 3n3 washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours robert choi director exempt_organizations rulings agreements
